Citation Nr: 1036000	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for hypertension 
before July 12, 2005, and a rating higher than 20 percent for 
hypertension with headaches, dizziness, and fatigue, from July 
12, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  While on appeal in a 
rating decision dated in February 2006, the RO increased the 
rating to 20 percent, effective July 12, 2005.

In September 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in the 
record.

In July 2009, the Board remanded the case for further 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. From the date of receipt of the current claim for increase and 
before July 12, 2005, hypertension has been manifested by the 
diastolic blood pressure readings predominantly less than 110 and 
systolic blood pressure predominantly less than 200.  

2. From July 12, 2005, hypertension with headaches, dizziness, 
and fatigue is manifested by diastolic blood pressure 
predominantly less than 120.
 
3. Symptoms of headaches, dizziness, and fatigue are not 
compensably disbling. 




CONCLUSIONS OF LAW
 
1. The criteria for a rating higher than 10 percent for 
hypertension before July 12, 2005, and for a rating higher than 
20 percent since July 12, 2005, for hypertension with headaches, 
dizziness, and fatigue have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 
7101 (2009).

2. The criteria for a separate rating for headaches, dizziness, 
and fatigue are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Codes 7007, 8100 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 


In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in November 2004, in March 2006, in April 2007, in 
December 2007, in January 2009, and in August 2009.  The VCAA 
notice included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  
To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statements of the case, dated in May 2006, August 
2007, October 2007, March 2009, April 2009, and May 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded several VA 
examinations.  

In June 2010, the Veteran submitted additional evidence without a 
waiver of the right to have the evidence initially considered by 
the RO.  The evidence consists of VA records showing that the 
Veteran's blood pressure is above the targeted range with 
medication.  As this evidence is cumulative of the evidence 
already of record, the evidence need not be referred to the RO 
for initial consideration.  38 C.F.R. § 1304(c).  Also, as the 
evidence does not suggest a material change in the disability, a 
reexamination under 38 C.F.R. § 3.327 is not warranted. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Hypertension is under Diagnostic Code 7101.  Under Diagnostic 
Code 7101, the criteria for a 10 percent rating are diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or, there is a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  


The criteria for the next higher rating, 20 percent, are 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  The criterion for the next 
higher rating, 40 percent, are diastolic pressure predominantly 
120 or more; and the criterion for a 60 percent rating, is 
diastolic pressure predominantly 130 or more.  

Effective October 6, 2006, Diagnostic Code 7101 was amended so 
that hypertension was to be evaluated separately from 
hypertensive heart disease and other types of heart disease, but 
there was no change in the rating criteria.

Facts

When the Veteran filed his claim for increase in September 2004, 
hypertension was rated 10 percent under Diagnostic Code 7101.  
The RO, in a rating decision in February 2006, included 
headaches, fatigue, and dizziness, as secondary to hypertension 
and increased the rating to 20 percent, effective July 12, 2005.  

VA records show that in March 2004, the blood pressure reading 
was 179/98.  At that time, the Veteran was prescribed two 
medications to control his blood pressure.  In June 2004, the 
blood pressure reading was 151/94.  In July 2004, the readings 
were 140/90 and 134/88.  In October 2004, the blood pressure 
reading was 150/100 and his medication was increased.  In 
November 2004, blood pressure was 130/100.

On VA examination in December 2004, it was noted that the 
Veteran's blood pressure was not well controlled.  There was no 
history of coronary artery disease, myocardial infarction, heart 
irregularities, strokes, seizures, epilepsy, peripheral vascular 
disease, renal disease, or proteinuria.  The Veteran complained 
of one dull headache a day and dizziness.  He also complained of 
increased fatigue.  The blood pressure readings were 143/90, 
143/80, and 134/81.  A chest x-ray did not show an enlarged 
heart.




In February 2005, the Veteran's blood pressure was 124/82.  The 
Veteran stated that his blood pressure increased with activity, 
which made him feel weak and shaky.  In May 2005, blood pressure 
was 122/92 and the Veteran complained of dizziness and of 
headaches.  He also stated exertion caused the blood pressure to 
rise with associated headaches and dizziness, which were relieved 
with rest.  The Veteran's medications were increased.

In June 2005 the Veteran underwent a stress test, which was 
terminated at the six minute mark because the Veteran was short 
of breath.  His EKG was normal.  In August 2005, blood pressure 
was 119/70 and it was noted that the blood pressure readings had 
been good for 6 months although the Veteran stated it would rise 
to 150 to 160/100 with exertion.  A chest x-ray revealed 
borderline cardiomegaly.

In December 2005, blood pressure was 100/78.  The Veteran 
complained of feeling dizzy when he awakens and that his blood 
pressure on a home monitor showed blood pressure of 145/100, 
which fell during the day.  It was noted that blood pressure was 
controlled.

On VA examination in January 2006, there were no cardiovascular 
or cerebral vascular complications.  The examiner noted that a 
cardiac catherization was normal.  The Veteran complained of 
headaches mainly in the temporal and frontal areas, which 
occurred mostly with exertion such as mowing the lawn or doing 
yard work.  He stated that when dizzy he becomes very unstable 
and he must sit down and that during exertion his blood pressure 
was in the range of 145/100 to 180/100.  At the examination, the 
blood pressure readings were 150/11, 155/110, and 150/95.  

In February 2006, the Veteran had a blood pressure reading of 
141/91 and in March 2006 it was 124/78.  In April 2006, the 
Veteran's kidneys were normal on an ultrasound.  





On VA examination in January 2006, it was noted that the Veteran 
had normal renal function.  The Veteran stated that his fatigue 
had increased in the previous 3 to 4 years even though he slept 
well and that he occasional had dizziness, which occurred mostly 
on hot days and when he was overactive.  As for headaches, the 
headaches occurred on average 2 to 3 times a week, usually lasted 
30 minutes, but the headaches were not debilitating and the 
Veteran did not take medication for the headaches.  The headaches 
were not associated with blurred vision, diplopia, nausea, or 
sensitivity to light, sound, or smell.

It was noted that heart catherization did not show any 
significant coronary artery disease and the ejection fracture was 
86 percent.  Blood pressure was 180/110, which the examiner 
characterized as uncontrolled.  The headaches, dizziness, and 
fatigue were attributed to blood pressure and not a heart 
problem.  The Veteran had a METS of 5.8.

In August 2006, blood pressure was 118/78.  In September 2006, it 
was 140/90.  In November 2006, the blood pressure readings were 
150/100, 140/90, and 140/98.  Diet modification and regular 
exercise, if feasible, were recommended.

In March 2007, blood pressure was 138/90 and his blood pressure 
was described as controlled.  In May 2007, blood pressure was 
142/96.  In June 2007, the blood pressure reading was 140/80 and 
in July 2007 it was 136/87.

On VA examination in July 2007, the Veteran gave a 16-year 
history of being on blood pressure medication.  He denied any 
cardiovascular, cerebrovascular, renal, or claudication 
complication secondary to the hypertension.  Renal function and 
urinalysis tests were normal.   He did complain of recurrent 
headaches almost every day that lasted 20 to 30 minutes and that 
he could not function and he had to lie down or sit still.  There 
is no photophobia or phonobia.  Dizziness occurred with very hot 
weather or with overactivity, which lasted only a few minutes and 
resolved with rest.  He was fatigued to the point he was unable 
to do house work.  

The blood pressure readings were 196/106, 196/105, and 195/106.  
The diagnosis was uncontrolled hypertension and the dizziness, 
recurrent headaches, and fatigue were as likely as not secondary 
to the uncontrolled blood pressure.

Also in July 2007, an otolaryngologist concluded the Veteran's 
dizziness did not come from a vestibular disorder, but was linked 
to hypertensive episodes.

In August 2007, the Veteran's blood pressure was 100/60.

On VA examination in September 2007, the Veteran complained of 
headaches with exertion, which happened about three times a week.  
The Veteran retired from the construction industry because of the 
headaches.  The headaches were not associated with photophobia, 
palpitations, perspiring, nausea, or vomiting.  The Veteran had 
not fainted or fallen.   It was noted that blood pressure in the 
morning was 140/90 and after exertion it is 180-90/100.  Absent 
exertion, the blood pressure usually went down later in the day.  
The blood pressure readings were 150/100 and 144/100.  The 
carotid and radial pulses were normal.  Heart rhythm was regular.  
The diagnosis was episodic hypertension syndrome with headaches 
and fatigue, but the underlying cause was not yet determined.  
The examiner noted that the headaches occurred after mild 
exertion, which was atypical and unlikely to be migraine syndrome 
and there were no features of chronic fatigue syndrome.

In November 2007, the Veteran's blood pressure was138/80.

On VA examination in January 2008, the Veteran stated his 
symptoms were precipitated by mild to moderate exertion and the 
disequilibrium and headaches can last until he lies down and 
rests for an hour or two.  EKGs have remained normal.  The blood 
pressure readings were 170/100 and 165/100.  The carotid pulses 
were normal.  The heart had a regular rate and rhythm.  X-rays 
did not show an enlargement of the heart and laboratory studies, 
including electrolytes and kidney functions, were normal.  The 
diagnosis was labile hypertension without any complication from 
hypertension over thirty years other than the symptoms of 
headaches, dizziness, and fatigue.

In February 2008, the Veteran's blood pressure readings were 
144/100, 140/90, 140/100.  His medication regimen was adjusted to 
improve blood pressure control.  

In March 2008, his blood pressure was 130/82 but a week later was 
122/80.  In May 2008, the Veteran's blood pressure was 118/82.

On VA examination in July 2008, the examiner noted that the 
Veteran was taking three medications for hypertension. A stress 
test showed a METS of 7.6.  The blood pressure readings during 
the test went from 148/85 to 166/94.  The test was terminated due 
to fatigue and dyspnea.  The examiner noted that past testing had 
not shown any cardiac disease or renal dysfunction.  The blood 
pressure was 130/85 and the heart had a regular rate and rhythm.  
Laboratory findings included a basic metabolic profile with 
normal electrolytes, BUN, and Creatinine.  The diagnosis was 
hypertension stable at that time on medications without any 
cardiovascular, cerebrovascular, or renal complications secondary 
to hypertension.

In October 2008, the Veteran's blood pressure was 136/72.  A 
stress test was normal at low functional capacity due to dyspnea.  
Hypertension was described as controlled.  In February 2009, the 
Veteran's blood pressure was 122/88 and described as controlled.  
In May 2009, the Veteran's blood pressure was 150/90 and a new 
medication was added.  In June 2009, the blood pressure reading 
was 120/82.

On VA examination in September 2009, the Veteran described 
frequent headaches and fatigue. The examiner noted the Veteran 
had a negative treadmill test in July 2008, a normal cardiac 
catherization, and, a Holter monitor was negative for any 
significant rhythm disturbance.  The Veteran was on four 
medications to control his blood pressure.  The blood pressure 
readings were 148/90, 150/92, and 160/100.  The heart had regular 
rate and rhythm.  Recent laboratory studies showed normal kidney 
function.  The diagnosis was essential hypertension with 
suboptimal control on four medications.  There is no evidence of 
heart disease or other target organ damage from the hypertension.




In November 2009, the Veteran's blood pressure was 160/92 and his 
medication was increased.  About a week later, the blood pressure 
readings were 124/98 and 120/98.  In March 2010, blood pressure 
was 142/84 and the blood pressure was described as improving. In 
April 2010, blood pressure was 154/86 and in May 2010 it was 
132/84.

Analysis

Blood Pressure Readings

Before July 12, 2005, the Veteran's hypertension was treated with 
medication and resulted in diastolic pressure readings 
predominantly at or near 100 and systolic blood pressure was 
predominantly less than 160.  With multiple recorded readings of 
diastolic pressures in the high 90s or 100, and multiple recorded 
readings of systolic less than 160 the disability picture more 
nearly approximated the criteria for a 10 percent rating under 
Diagnostic Code 7101 and the criteria for the next higher rating, 
20 percent, namely, diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more under Diagnostic 
Code 7101 had no been met before July 12, 2005. 

As for hypertension after July 12, 2005, the evidence, consisting 
of VA records and examinations, show that the recorder diastolic 
pressure readings were predominantly below 110.  

As the criteria for a 40 percent rating are diastolic pressure 
predominantly 120 or more, which is not shown the criteria for 
the next higher rating, 40 percent, have not under Diagnostic 
Code 7101 from July 12, 2005, have not been met. 

The Board has considered the statements and arguments of the 
Veteran as to the extent of his current disability.  The Veteran 
is competent to describe his symptoms and that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in 
evaluating a claim for increase, VA must consider the factors as 
enumerated in the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  

Although the Veteran argues that the schedular criteria are not 
realistic, that VA should rate hypertension on the underlying 
severity without medication, and that hypertension requires 
changes in medication to control it, the Board is bound by the 
applicable laws and regulations promulgated by the VA, which 
includes the application of the Rating Schedule, which 
encompasses blood pressure readings that are either controlled or 
not by medication.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Headaches, Dizziness, and Fatigue.

The Veteran asserts that he is entitled to a separating rating 
for headaches, dizziness, and fatigue.  

Except for Diagnostic Code 8100, migraine headache, there is no 
other Diagnostic Code to rate headaches.  It is permissible to 
rate a condition under a closely related disease in which not 
only the functions affected but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

The headaches in this case can be rated by analogy to migraine.  
Under Diagnostic Code 8100, the criteria for a 10 percent are 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  

Before July 2005, the Veteran had complained of dull headaches 
without any other characteristics, which is insufficient to 
support a compensable rating as prostrating attacks under 
Diagnostic Code 8100.

After July 12, 2005, on VA examination in January 2006, the 
Veteran complained of headaches mainly in the temporal and 
frontal areas, which occurred mostly with exertion such as mowing 
the lawn or doing yard work, and the headaches were not 
debilitating.  On VA examination in July 2007, the Veteran 
complained of recurrent headaches almost every day that lasted 20 
to 30 minutes and that he could not function and he had to lie 
down or sit still. 

On VA examination in September 2007, the Veteran complained of 
headaches with exertion, which happened about three times a week.  
On VA examination in VA examination in September 2009, the 
Veteran described frequent headaches. 

The record shows that the Veteran has frequent headaches.  And 
although the Veteran described headaches such that he could not 
function, the record does not contain any objective evidence of 
headaches that more nearly approximate prostrating attacks for a 
compensable rating under Diagnostic Code 8100. 

As for dizziness and fatigue, the symptoms of dizziness and 
fatigue are closely analogous to the symptomatology of dizziness 
and fatigue under Diagnostic Code 7007 (hypertensive hear 
disease). 

Under Diagnostic Code 7007, the criteria for a 10 percent rating 
are a workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  
Applied in this case, the rating criteria encompasses the 
underlying severity of the disability, that is, hypertension, and 
also encompassed symptoms of dizziness and fatigue as part of the 
underlying pathology absent a showing of separate pathology, that 
is, evidence of other organ damage from hypertension, which is 
not shown.  For this reason, a separate rating for either 
dizziness or fatigue or both is not warranted.  

For these reasons, the preponderance of the evidence is against 
rating higher than 10 percent for hypertension before July 12, 
2005, and a rating higher than 20 percent for hypertension with 
headaches, dizziness, and fatigue from July 12, 2005, and the 
benefit-of-the- doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating. 38 C.F.R. § 
3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service- 
connected disability is inadequate. There must be a comparison 
between the level of severity and symptomatology of the service- 
connected disability with the established criteria. If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology, which are contemplated by 
Diagnostic Code 7101 in the Rating Schedule.  In other words, the 
Veteran does not experience any symptomatology not already 
encompassed in the Diagnostic Code.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 10 percent for hypertension before July 12, 
2005, is denied; and a rating higher than 20 percent for 
hypertension with headaches, dizziness, and fatigue from July 12, 
2005, is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


